     Case 1:15-cv-00433-DAD-EPG Document 145 Filed 05/05/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                       EASTERN DISTRICT OF CALIFORNIA
 9

10 UNITED STATES and the STATE OF           Case No.: 1:15-CV-00433-DAD-EPG
   CALIFORNIA ex rel. NICOLE
11 O’NEILL. NICOLE O’NEILL
                                            JOINT STIPULATION TO
12                      Plaintiff,          CONTINUE SCHEDULE; ORDER;
                                            AND DECLARATIONS OF
13         vs.                              WILMER HARRIS AND JASON
                                            GONZALEZ IN SUPPORT OF
14   SOMNIA, INC., PRIMARY                  JOINT STIPULATION
     ANESTHESIA SERVICES, PST
15   SERVICES LLC, ROBERT
     GOLDSTEIN, M.D., ROY                   Date Action Filed: March 19, 2015
16   WINSTON, M.D., BRYON
     MENDENHALL, M.D., QUINN GEE,
17   M.D., AND MARGARET
     VASSILEV, M.D, AND DOES 1
18   through 10 inclusive,

19                        Defendants.

20         Plaintiff Nicole O’Neill (“Plaintiff”) and Defendants Somnia, Inc., Primary
21   Anesthesia Services, Byron Mendenhall, M.D., Quinn Gee, M.D. and Margaret
22   Vassilev, M.D. (“Defendants”), by and through their respective counsel of record,
23   and supported by the declarations of Wilmer Harris and Jason Gonzalez filed
24   concurrently herewith and incorporated by reference, hereby jointly stipulate as
25   follows:
26         WHEREAS, on March 19, 2015, Plaintiff filed under seal her initial
27   Complaint against Defendants;
28

                                           -1-
     Case 1:15-cv-00433-DAD-EPG Document 145 Filed 05/05/20 Page 2 of 6

 1         WHEREAS, in or around April 2017, the filing was unsealed and Defendants
 2   were served with the Complaint;
 3         WHEREAS, on June 7, 2017, Defendants filed a Motion to Dismiss;
 4         WHEREAS, rather than oppose the Motion to Dismiss, Plaintiff opted to file
 5   an amended complaint on July 7, 2017;
 6         WHEREAS, on August 21, 2017, Defendants filed a Motion to Dismiss
 7   Plaintiff’s First Amended Complaint;
 8         WHEREAS, on February 2, 2018, the Court ruled on Defendants’ Motion to
 9   Dismiss Plaintiff’s First Amended Complaint;
10         WHEREAS, on February 28, 2018, Plaintiff filed the operative Second
11   Amended Complaint;
12         WHEREAS, on February 12, 2019, the Court granted the parties’ Joint
13   Stipulation to Amend Scheduling Order;
14         WHEREAS, on December 4, 2019, a telephonic informal discovery
15   conference was held before Magistrate Judge Grosjean with counsel for Relator and
16   Defendants appearing;
17         WHEREAS, the parties and the Court agreed that the parties required more
18   time to agree to, and execute, a sampling protocol for the anesthesia records and
19   billing material to the resolution of this case and amended the Scheduling Order as
20   follows:
21         Nonexpert Discovery Cutoff:              June 30, 2020
22         Expert Disclosure:                       May 11, 2020
23         Rebuttal Expert Disclosure:              June 8, 2020
24         Expert Discovery Cutoff:                 July 7, 2020
25         Except otherwise stated, the prior Scheduling Order remained in effect.
26         WHEREAS, the parties have diligently been engaged in discovery including
27   producing and reviewing anesthesia records and bills as part of a pilot sample;
28

                                              -2-
     Case 1:15-cv-00433-DAD-EPG Document 145 Filed 05/05/20 Page 3 of 6

 1         WHEREAS, the parties have implemented a weekly call between counsel and
 2   the parties’ respective experts to discuss the sampling procedure and documents;
 3         WHEREAS, the parties and their experts have participated in at least four
 4   such weekly calls;
 5         WHEREAS, Relator has provided a proposal sampling protocol to
 6   Defendants and the parties and their experts are engaged in meet and confer
 7   regarding Relator’s proposal;
 8         WHEREAS, this case relates to the 2011 – 2013 time period, and since that
 9   time Defendants have changed electronic health and billing records vendors;
10         WHEREAS, some of the technology for generating reports potentially
11   required for sampling from those records is not within Defendants’ control;
12         WHEREAS, Defendants’ former records vendor for the relevant time period
13   was sold to a new company, causing communication difficulties, but nonetheless
14   Defendants have been in discussions with the new company to create a special
15   project for generating reports to meet the potential needs of the sampling protocol;
16         WHEREAS, Defendants have encountered significant delays and difficulties
17   obtaining certain anesthesia records, bills, and reports from third-parties including
18   Kaweah Delta Medical Center;
19         WHEREAS, due to COVID-19 and the associated government orders and
20   restrictions, the parties are unable to complete discovery including depositions of
21   out-of-state witnesses, as well as the deposition of Relator who currently resides in
22   New Zealand and is unable to travel to the U.S. to have her deposition taken; and
23         WHEREAS, the parties agree that additional time is necessary for Defendants
24   to obtain documents and records from third-parties, finalize the sampling protocol
25   and conduct the sample and finish discovery;
26         THEREFORE, the parties hereby stipulate and request the Court to amend the
27   Scheduling Order as follows:
28         Nonexpert Discovery Cutoff:              March 12, 2021

                                              -3-
     Case 1:15-cv-00433-DAD-EPG Document 145 Filed 05/05/20 Page 4 of 6

 1        Expert Disclosure:                        January 26, 2021
 2        Rebuttal Expert Disclosure:               February 18, 2021
 3        Expert Discovery Cutoff:                  March 19, 2021
 4        Last Date for Dispositive Motions         March 26, 2021
 5        Trial:                                    October 8, 2021
 6

 7   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 8

 9   DATED: May 5, 2020               SCHONBRUN SEPLOW
                                      HARRIS & HOFFMAN LLP
10

11
                                      TYCKO & ZAVAREEI LLP

12                                          /s/ Wilmer J. Harris
13
                                      By: __________________________________
                                            Wilmer J. Harris
14                                          Attorneys for Relator/Plaintiff, Nicolle
15
                                            O’Neill

16
     DATED: May 5, 2020                    NIXON PEABODY LLP
17
                                                /s/ Erin Holyoke
18                                   By:   __________________________________
                                              Erin Holyoke
19
                                           Attorneys for Defendant
20                                         SOMNIA, INC., PRIMARY ANESTHESIA
                                           SERVICES, PST SERVICES, LLC, BYRON
21                                         MENDENHALL, M.D., QUINN GEE, M.D.,
                                           and MARGARET VASSILEV, M.D.
22

23

24

25

26

27

28

                                              -4-
     Case 1:15-cv-00433-DAD-EPG Document 145 Filed 05/05/20 Page 5 of 6

 1
           I hereby attest that the signatories listed, and on whose behalf the filing is
 2
     submitted, concur in this document’s content and have authorized the filing of this
 3
     document with the use of their electronic signature.
 4

 5
     Dated: May 5, 2020                      NIXON PEABODY LLP
 6
                                      By     /s/ Erin Holyoke
 7                                           MICHAEL R. LINDSAY
 8                                           JASON GONZALEZ
                                             ERIN J. HOLYOKE
 9                                           MAE HAU
10                                           Attorneys for Defendants
11                                           SOMNIA, INC., PRIMARY ANESTHESIA
                                             SERVICES, BYRON MENDENHALL,
12                                           M.D., QUINN GEE, M.D., AND
13                                           MARGARET VASSILEV, M.D.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -1-
     Case 1:15-cv-00433-DAD-EPG Document 145 Filed 05/05/20 Page 6 of 6

 1                                         ORDER
 2         GOOD CAUSE HAVING BEEN SHOWN AND THE PARTIES HAVING
 3   STIPULATED TO THE SAME, the Court finds that the above-stated Stipulation is
 4   sanctioned by the Court and shall be and is now the Order of the Court, with the
 5   following adjustments to the Pretrial Conference and the Trial Date. The following
 6   are the new dates for this matter:
 7         Nonexpert Discovery Cutoff:             March 12, 2021
 8         Expert Disclosure:                      January 26, 2021
 9         Rebuttal Expert Disclosure:             February 18, 2021
10         Expert Discovery Cutoff:                March 19, 2021
11         Last Date for Dispositive Motions:      March 26, 2021
12         Pretrial Conference:                    August 23, 2021, at 1:30 p.m.
13         Trial:                                  October 19, 2021, at 8:30 a.m.
14
     IT IS SO ORDERED.
15

16      Dated:      May 5, 2020                       /s/
17                                              UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28

                                             -2-
